Filed: 1/29/15 P. v. Serrato CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B256341

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA127140 )
         v.

JAMISON SERRATO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Peter
Paul Espinoza, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Jamison Serrato, appeals after he pled no contest to a single identity
theft count. (Pen. Code, § 530, subd. (c)(5).) He admitted he had previously been
convicted of a serious felony. (Pen. Code, §§ 667, subds. (b)-(i), 1170.12.) The evidence
indicated defendant, a gang member, was stopped by sheriff’s deputies while he was
subject to a probation check. He dropped a knife when confronted by the deputies.
Inside his wallet were driver’s licenses with defendant’s picture but other persons’
names. In his residence was extensive evidence of identity theft-related conduct. An
ensuing investigation disclosed defendant secured two online credit accounts using the
name Ryan Tellez and purchases were attempted or completed at various stores. As part
of a plea bargain, five counts were dismissed along with four Penal Code section 667.5,
subdivision (b) prior prison term allegations. Defendant was sentenced to state prison for
16 months with appropriate credit for time served and imposition of mandatory fines and
assessments.
       We appointed counsel to represent defendant on this appeal. After examining the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested that this court independently
review the entire record on appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436,
441-442. (See Smith v. Robbins (2000) 528 U.S. 259, 278-284.) On September 10, 2014,
we advised defendant that he had 30 days within which to personally submit any
contentions or arguments he wished us to consider.
       On September 18, 2014, defendant filed a letter brief raising several issues. First,
defendant contends the trial court agreed to impose a 16-month sentence consecutive to
defendant’s existing case No. VA112654. That is precisely the sentence the trial court
imposed. According to defendant, he was “paroled on that case prior to being sentenced
on the present case,” but that is a matter of no legal consequence. Second, defendant
takes issue with a statement in the Wende brief filed in this case. Appointed appellate
counsel there stated; “A 1996 conviction for assault and a 1999 conviction for robbery
were alleged as prior ‘strikes.’” Defendant claims the 1999 conviction was for “grand
theft personal property,” not robbery; moreover, grand theft personal property is not a

                                             2
serious felony. But appointed appellate counsel is correct. The information alleges
defendant was convicted of violating Penal Code section 211, robbery, in 1999 in case
No. VA056377. In any event, defendant did not admit the prior conviction allegation in
case No. VA056377 was true. Instead, he admitted he was previously convicted in case
No. VA112747 of violating Penal Code section 245, subdivision (a)(2), firearm assault,
on February 7, 1996. (Stats. 1993, ch. 369, § 1.) Firearm assault is a serious felony.
(§ 1192.7, subd. (c)(31).) The conviction in case No. VA112747 was not, as defendant
claims, “stricken” in this matter.
       Finally, defendant claims he was coerced into accepting a concurrent sentence,
which in fact was a consecutive term. Defendant did not obtain a probable cause
certificate. (§ 1237.5.) As a result, he cannot raise issues going to the validity of his
plea. (People v. Panizzon (1996) 13 Cal. 4th 68, 76; People v. Ward (1967) 66 Cal. 2d
571, 574; People v. McEwan (2007) 147 Cal. App. 4th 173, 178.) In any event, the record
belies defendant’s claim he acted under distress and with misapprehension concerning the
terms of his plea agreement. On the record in the trial court, defendant was asked:
“Your attorney informs me that you wish to plead guilty in exchange for one-third the
mid term doubled, which is 16 months in state prison, consecutive with the case in which
you are . . . [¶] . . . [¶] . . . serving five years on. [¶] Is that your understanding of the
agreement?” (Italics added.) Defendant responded, “That’s my understanding.”
Defendant was subsequently asked whether he had any questions before entering his plea.
Defendant said, “None at all.” We have examined the entire record and are satisfied
appointed appellate counsel has fully complied with his responsibilities.




                                               3
      The judgment is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



      KRIEGLER, J.



      GOODMAN, J.*




      *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            4